IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                  Docket Nos. 42676/42677

STATE OF IDAHO,                               )   2015 Unpublished Opinion No. 579
                                              )
       Plaintiff-Respondent,                  )   Filed: August 6, 2015
                                              )
v.                                            )   Stephen W. Kenyon, Clerk
                                              )
LARRY BREWER,                                 )   THIS IS AN UNPUBLISHED
                                              )   OPINION AND SHALL NOT
       Defendant-Appellant.                   )   BE CITED AS AUTHORITY
                                              )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. George A. Southworth, District Judge.

       Judgments of conviction and concurrent unified sentences of five years with two
       and one-half years determinate for failure to register as a sex offender and
       possession of a controlled substances, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       In Docket No. 42676, Larry Brewer pled guilty to failure to register as a sex offender,
Idaho Code §§ 18-8304, 18-8307, 18-8308, 18-8309, 18-8311. The district court imposed a
sentence of five years with two and one-half years determinate. In Docket No. 42677, Brewer
pled guilty to one count of possession of a controlled substance, I.C. § 37-2732(c)(1). The
district court imposed a concurrent sentence of five years with two and one-half years
determinate. Brewer appeals asserting that the district court abused its discretion by imposing
excessive sentences.


                                              1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Brewer’s judgments of conviction and sentences are affirmed.




                                                   2